—Appeal from a decision of the Workers’ Compensation Board, filed June 1, 1992, *743which ruled that claimant voluntarily withdrew from the labor market and denied her claim for workers’ compensation benefits.
Claimant was employed as a salesperson. She sustained compensable injuries to both knees in 1985 and was subsequently found to be permanently, partially disabled. Claimant returned to work with the employer, retiring in July 1990. Testimony indicated that upon her return to work from the 1985 injuries, claimant’s duties were modified to accommodate her disability, that she was not told by her doctor that she had to retire and that she did so without medical consultation. In light of this testimony, we find substantial evidence to support the Board’s decision that claimant voluntarily removed herself from the labor market.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.